Citation Nr: 1759878	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for diabetes mellitus, currently rated as 20 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date earlier than August 8, 1995 for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to higher disability ratings for PTSD, currently rated as 10 percent, effective August 8, 1995; 30 percent, effective November 7, 1996; 50 percent, effective January 20, 2006; and 100 percent, effective September 12, 2007.

5.  Entitlement to an effective date earlier than September 12, 2007 for the grant of eligibility of Dependents' Educational Assistance under 38 U.S.C. Chapter 35.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from September 2009, February 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this case for a Board hearing in May 2016.  The Veteran failed to appear at the scheduled hearing; and did not offer any good cause for missing the hearing date or indicate a desire to reschedule.  Thus, the hearing request is considered withdrawn.

As noted by the Board in May 2016, although the RO treated the issue of TDIU as moot for part of the appeals period based on a separate disability rating of 100 percent being granted, the issue of a TDIU is still on appeal for the entire period, as it is still possible to get a TDIU solely for the Veteran's diabetes mellitus.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, the issues are correct as noted on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for compensation and pension purposes for his diabetes mellitus in July 2009.  The Veteran's representative submitted a statement that since his last evaluation, which did not note any nerve conditions related to the diabetes mellitus, the medical records showed that the Veteran had been diagnosed with additional cranial nerve issues attributed to his vision problems, all of which were caused by his diabetes mellitus.  See Miami VAMC records, dated January 19, 2016; April 21, 2017 statement from Veteran's previous representative.  

As the record suggests a worsening of the Veteran's diabetes mellitus since it was last evaluated for compensation purposes more than eight years ago, additional examination is warranted to resolve the claim.

On the April 2017 statement, it also was noted that a February 2012 rating decision granted an effective date of August 8, 1995 for the Veteran's PTSD and assigned a staged ratings until September 12, 2017, the date a 100 percent rating for PTSD was assigned; and granted an earlier effective date for his entitlement to Chapter 35 benefits.  The Veteran noted on his February 2013 notice of disagreement that he disagreed with all issues decided in the February 2012 rating decision, including the effective date for the grant for PTSD, as well as the ratings assigned.  The subsequent statement of the case provided in October 2013 failed to address these matters; thus it was noted that a statement of the case was warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As the Veteran to identify any additional treatment he has received for his diabetes mellitus.

2.  Make arrangements to obtain any relevant VA treatment records from the VAMC in Miami dated from January 2013 to present.

3.  After the above has been completed, schedule the Veteran for the appropriate VA examination to assess the current level of severity of his service-connected diabetes mellitus.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner should state whether or not the Veteran's diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

An assessment also should be made as to any neurological impairment associated with the Veteran's diabetes, including his right CN6 palsy and moderate diabetic retinopathy diagnosed in both eyes, as noted on January 19, 2016 Miami VAMC treatment records. 

Finally, the examiner should provide a medical opinion as to the functional impairment caused by the Veteran's service-connected diabetes mellitus and any complications (either separately, or in conjunction with his PTSD).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran's level of functioning, particularly with regard to demonstrated capacities for work-like activities as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  The AOJ should then review the record and readjudicate the claim for a rating higher than 20 percent for diabetes mellitus and entitlement to a TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

4.  Finally, the AOJ should issue a statement of the case to the Veteran and his representative addressing the issues of entitlement to an effective date earlier than August 8, 1995 for the grant of service connection for PTSD; entitlement to higher disability ratings for PTSD, currently rated as 10 percent, effective August 8, 1995; 30 percent, effective November 7, 1996; 50 percent, effective January 20, 2006; and 100 percent, effective September 12, 2007; and entitlement to an effective date earlier than September 12, 2007 for the grant of eligibility of Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



